 Case 19-43090            Doc 110        Filed 12/20/19 Entered 12/20/19 15:40:13                       Desc Main
                                         Document      Page 1 of 28


Ryan E. Manns (TX Bar No. 24041391)
Toby L. Gerber (TX Bar No. 07813700)
Laura L. Smith (TX Bar No. 24066039)
Shivani P. Shah (TX Bar No. 24102710)
NORTON ROSE FULBRIGHT US LLP
2200 Ross Avenue, Suite 3600
Dallas, Texas 75201-7932
Telephone: (214) 855-8000
Facsimile: (214) 855-8200
Proposed Counsel for the Debtor and Debtor In Possession

                         IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    SHERMAN DIVISION

 In Re:                                               § Chapter 11
                                                      §
 NUVECTRA CORPORATION, 1                              § Case No. 19-43090
                                                      §
                             Debtor.                  §

               DEBTOR’S EXPEDITED MOTION FOR AN ORDER (I) APPROVING
                 BID AND AUCTION PROCEDURES, INCLUDING STALKING
                HORSE PROTECTIONS; (II) AUTHORIZING AND SCHEDULING
                 AN AUCTION FOR THE SALE OF ASSETS; (III) APPROVING
                THE SALE OF ASSETS; AND (IV) GRANTING RELATED RELIEF

          Nuvectra Corporation (the “Debtor”) files this Expedited Motion for an Order

(I) Approving Bid and Auction Procedures, Including Stalking Horse Protections; (II) Authorizing

and Scheduling an Auction for the Sale of Assets; (III) Approving the Sale of Assets; and

(IV) Granting Related Relief (the “Motion”). In support of this Motion, the Debtor, by and through

its undersigned counsel, respectfully represents as follows:

                                            RELIEF REQUESTED

          1.      The Debtor seeks entry of an order, substantially in the form attached hereto as

Exhibit A (the “Bidding Procedures Order”), (i) approving the proposed bidding procedures

attached hereto as Exhibit B (the “Bidding Procedures”) by which the Debtor will solicit offers


         1
           The last four digits of the Debtor’s federal tax identification number are: 3847. The location of the Debtor’s
principal place of business and the service address for the Debtor is: 5830 Granite Parkway, Suite 1100, Plano, TX
75024.

98876980.21
                                                           1
 Case 19-43090        Doc 110     Filed 12/20/19 Entered 12/20/19 15:40:13             Desc Main
                                  Document      Page 2 of 28



for the sale of its assets (the “Assets”) in one or more transactions (collectively, the “Sale

Transaction” or “Sale”); (ii) authorizing the Debtor to select one or more stalking horse bidders

(each a “Stalking Horse Bidder”), if any, and the provision of Stalking Horse Protections (as

defined below) without further notice or order from this Court; (iii) establishing procedures for the

assumption and assignment of executory contracts and unexpired leases, including approval of a

notice of proposed cure amounts (the “Assumption and Assignment Procedures”); (iv) approving

the form and manner of notice with respect to certain procedures, protections, schedules, and

agreements described herein and attached hereto; (v) scheduling (a) an auction (the “Auction”)

and (b) a final hearing (the “Sale Hearing”) to approve the Sale; and (vi) granting related relief.

At the Sale Hearing, the Debtor may request that this Court enter an order (a “Sale Order”), the

proposed form of which will be filed before the Sale Hearing: (i) authorizing the sale of the Assets

free and clear of liens, claims, interests, and encumbrances; (ii) authorizing the assumption and

assignment of certain executory contracts and unexpired leases; and (iii) granting related relief.

                                 JURISDICTION AND VENUE

         2.    The United States Bankruptcy Court for the Eastern District of Texas (the “Court”)

has jurisdiction over this matter pursuant to 28 U.S.C. § 1334 and the Standing Order of Reference

of Bankruptcy Cases and Proceedings Nunc Pro Tunc from the United States District Court for

the Eastern District of Texas, dated August 6, 1984. This is a core proceeding under 28 U.S.C.

§ 157(b)(2). The Debtor confirms its consent, pursuant to rule 7008 of the Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”), to the entry of a final order by the Court in

connection with the Motion to the extent that it is later determined that the Court, absent consent

of the parties, cannot enter final orders or judgments in connection herewith consistent with Article

III of the United States Constitution.



98876980.21
                                                 2
 Case 19-43090        Doc 110      Filed 12/20/19 Entered 12/20/19 15:40:13               Desc Main
                                   Document      Page 3 of 28



         3.     Venue of the Chapter 11 Case and this Motion is proper pursuant to 28 U.S.C.

§§ 1408 and 1409.

         4.     The legal bases for the relief requested herein are sections 363 and 365 of title 11

of the United States Code (the “Bankruptcy Code”) and Bankruptcy Rules 6004 and 6006.

                                          BACKGROUND

         5.     On November 12, 2019 (the “Petition Date”), the Debtor commenced this chapter

11 case (the “Chapter 11 Case”) by filing a voluntary petition for relief under chapter 11 of the

Bankruptcy Code.

         6.     The Debtor remains in possession of its assets and continues to operate and manage

its business as a debtor in possession pursuant to sections 1107 and 1108 of the Bankruptcy Code.

         7.     A committee of unsecured creditors was appointed in this Chapter 11 Case on

November 21, 2019 (the “Creditors’ Committee”).

         8.     The factual background regarding the Debtor, including its business operations and

the events leading to the filing of the Chapter 11 Case, is set forth in detail in the Declaration of

John Stuart in Support of Chapter 11 Petitions and First Day Pleadings (the “Stuart Declaration”)

[Dkt. No. 27], which was filed on November 14, 2019, and is fully incorporated herein by

reference.

                       PREPETITION AND POSTPETITION SALE PROCESS

         9.     In August 2019, the Debtor publicly announced its intention to explore strategic

alternatives. As part of this initiative, the Debtor hired Piper Jaffray & Co. (“Piper”) as its exclusive

financial advisor to explore the possibility of either a sale, merger, equity offering or other strategic

transaction. Piper approached approximately forty-five (45) strategic and financial parties with

respect to a sale or merger of the Debtor as a whole, or one or more sales of assets relative to its

existing product, Algovita, or its product under development, Virtis. Shortly after the Petition

98876980.21
                                                   3
    Case 19-43090       Doc 110       Filed 12/20/19 Entered 12/20/19 15:40:13                   Desc Main
                                      Document      Page 4 of 28



Date, Piper informed the Debtor that it was unwilling to serve as the Debtor’s sale advisor in the

Chapter 11 Case.

          10.    On November 26, 2019, after interviewing several qualified investment banking

candidates, the Debtor retained Stout Risius Ross Advisors, LLC (“Stout”), subject to Court

approval, to lead the Debtor’s postpetition sale process for the Assets. Since its retention, Stout

has, among other things: (i) managed the Debtor’s data room, providing access to multiple parties

that have executed confidentiality agreements; (ii) identified approximately sixty (60) potential

buyers, including strategic and financial parties that Piper previously approached; and (iii) has

directly interfaced with multiple additional parties that have expressed interest in acquiring the

Assets.

                                         RELIEF REQUESTED

          11.    By this Motion, the Debtor requests, among other things, the entry of the Bidding

Procedures Order, which will authorize and approve, among other things: (a) the Bidding

Procedures; (b) a potential Stalking Horse Bidder and Form Purchase Agreement (as defined

herein); (c) the Assumption and Assignment Procedures; (d) the form and manner of notice with

respect to certain procedures, protections, schedules, and agreements described herein and attached

hereto; 2 (e) the scheduling of the Auction (if any) and the Sale Hearing; and (f) granting related

relief. At the Sale Hearing, the Debtor will also request entry of the Sale Order that will approve

the Sale.




2
        To the extent that any of the deadlines set forth in this Motion do not comply with the Local Rules of
Bankruptcy Procedure of the United States Bankruptcy Court for the Eastern District of Texas (the “Local Rules”),
the Debtor hereby requests a waiver of any such Local Rule.

98876980.21
                                                       4
    Case 19-43090        Doc 110        Filed 12/20/19 Entered 12/20/19 15:40:13                     Desc Main
                                        Document      Page 5 of 28



B.        The Proposed Bidding, Notice, and Assumption and Assignment Procedures

          i.      Timeline for the Sale

          12.     The Debtor proposes the following timeline for the Sale:

                      Date                                                    Event
    Three days after entry of the Order              Deadline to serve Sale Notice
    Three days after entry of the Order              Deadline to file Notice of Proposed Cure Costs
    February 24, 2020                                Bid Deadline
    February 27, 2020                                Auction
    March 2, 2010                                    File Notice of Sale
    March 5, 2020                                    Objection Deadline
    March 11, 2020                                   Reply Deadline
    March 12, 2020                                   Sale Hearing
    March 19, 2020                                   Closing
The Debtor submits that this proposed timeline is reasonable, will foster robust participation in the

sale process, is consistent with local practice and custom, and will not prejudice any parties-in-

interest.

          ii.     Bidding Procedures

          13.     The Bidding Procedures are designed to maximize value for the Debtor’s estate

while ensuring an orderly and efficient sale process. The Bidding Procedures describe, among

other things: (a) the procedures for interested parties to access due diligence materials, submit bids,

and participate in the Auction; (b) the time, place, and process of the Auction; (c) the selection and

approval of any ultimately successful bidder; and (d) the deadlines with respect to the foregoing.

The Debtor believes that the Bidding Procedures provide for a sale process that will provide an

opportunity to maximize the value of its estate and encourage robust participation in the bid

process from all potential bidders.

          14.     A summary of the principal terms of the Bidding Procedures is as follows: 3




3
         The following summary is qualified in its entirety by reference to the provisions of the Bidding Procedures.
In the event of any inconsistencies between the provisions of the Bidding Procedures and the terms herein, the terms

98876980.21
                                                         5
 Case 19-43090           Doc 110        Filed 12/20/19 Entered 12/20/19 15:40:13                     Desc Main
                                        Document      Page 6 of 28



 Assets to Be Sold            The assets of, or interests in, the Debtor that may be purchased under
                              section 363.

 Access to Diligence          To receive access to due diligence materials and to participate in the
 Materials                    bidding process, an interested party must submit to the Debtor, or
                              already be bound by, the following: (i) an executed confidentiality
                              agreement and (ii) any other information that the Debtor reasonably
                              requests.

                              A party who, in the Debtor’s reasonable business judgment, satisfies the
                              requirements set forth in the immediately preceding sentence for
                              receiving access to diligence materials shall be a “Diligence Party.” As
                              soon as practicable after the Debtor determines that a party is a
                              Diligence Party, the Debtor will provide the Diligence Party access to
                              the Debtor’s confidential electronic data room and deliver a confidential
                              management presentation. The Debtor will afford any Diligence Party
                              the time and opportunity to conduct reasonable due diligence before the
                              Bid Deadline (as defined below). Notwithstanding the foregoing, the
                              Debtor reserves the right to withhold any diligence materials that the
                              Debtor determines are sensitive or otherwise inappropriate for
                              disclosure to a Diligence Party whom the Debtor deems is a competitor
                              of the Debtor or is affiliated with any competitor of the Debtor. Neither
                              the Debtor nor its representatives shall be obligated to furnish
                              information of any kind whatsoever to any person that is not determined
                              to be a Diligence Party.
 Qualification of             To be eligible to participate in the Auction, each offer, solicitation, or
 Bidders and                  proposal to acquire the Assets (each, a “Bid”), and each party submitting
 Qualified Bids               a Bid (each, a “Bidder”) must satisfy each of the conditions set forth
                              below, as determined by the Debtor, in consultation with the
                              Consultation Parties (as defined below). In addition, the Debtor
                              reserves the right to designate a reserve amount if there is no Stalking
                              Horse Bidder. A Bid will not be considered qualified for the Auction if
                              such Bid does not satisfy each of the following conditions:

                                      (a)    Disclosure of Identity of Bidder: Each Bid must fully
                              disclose the identity of each person and entity that is the Bidder or an
                              equity holder of the Bidder (or specifying that the Bidder is a public
                              company) or otherwise participating in connection with such Bid
                              (including any financial backer).

                                      (b)     Good Faith Deposit: Each Bid must be accompanied by
                              a deposit (a “Good Faith Deposit”) submitted by wire transfer of
                              immediately available funds to an account of the Debtor that is not
                              subject to any liens or claims; provided that a Bidder may have its Good

of the Bidding Procedures shall govern. Capitalized terms not defined in this summary shall have the meaning ascribed
to them in the Bidding Procedures. A copy of the Bidding Procedures is attached hereto as Exhibit B.

98876980.21
                                                         6
 Case 19-43090   Doc 110   Filed 12/20/19 Entered 12/20/19 15:40:13               Desc Main
                           Document      Page 7 of 28



                   Faith Deposit held in escrow pursuant to a prearranged escrow
                   agreement that is reasonably acceptable to the Debtor. Each Good Faith
                   Deposit must equal the amount of ten percent (10%) of the purchase
                   price contained in the Modified Purchase Agreement (as defined
                   below).

                           (c)    Amount of Bid: In the event that the Debtor designates
                   a Stalking Horse Bidder (as defined herein), each Bidder must submit a
                   Bid with a purchase price that amounts to the Stalking Horse Bidder’s
                   purchase price plus the Break-Up Fee (as defined herein) plus the
                   Minimum Overbid Increment (as defined herein). In the event that the
                   Debtor does not designate a Stalking Horse Bidder in advance of the
                   Bid Deadline, the Debtor, in consultation with the Consultation Parties,
                   reserves the right to designate a reserve amount for purposes of
                   qualifying a Bid.

                           (d)     Bids for Portions of the Assets: A Bid may set forth an
                   offer to purchase all or substantially all of the Assets, any portion of the
                   Assets or any combination of the Assets. In its reasonable business
                   judgment the Debtor, in consultation with the Consultation Parties, may
                   waive or modify, as appropriate, the application of the Qualified Bid
                   conditions in respect of Bids for a portion of the Assets.

                           (e)    Executed Agreement: Each Bid must be based on a form
                   of a purchase agreement (with certain exhibits and schedules thereto,
                   collectively, the “Form Purchase Agreement”) and must include
                   executed transaction documents, signed by an authorized representative
                   of such Bidder, pursuant to which the Bidder proposes to effectuate a
                   Sale Transaction (the “Modified Purchase Agreement”). Each Bid shall
                   also include a copy of the Modified Purchase Agreement showing all
                   changes requested by the Bidder to the Form Purchase Agreement and
                   a form of the Sale Order (the “Proposed Sale Order”).

                           (f)    Designation of Assigned Contracts and Leases;
                   Identification of Liabilities to Be Assumed; Payment of Cure Costs:
                   Each Bid must identify any and all executory contracts and unexpired
                   leases (and any other liabilities) of the Debtor that the Bidder agrees to
                   have assumed and assigned to it at closing, and the amount of the Bid
                   must be sufficient to pay all cure amounts payable with respect to such
                   contracts and leases under the Bankruptcy Code.

                           (g)    Authority: Each Bid must include written evidence
                   reasonably acceptable to the Debtor demonstrating appropriate
                   authorization, corporate or otherwise, to submit the Bid and
                   consummate the proposed Sale. In addition, if the Bidder is an entity
                   specially formed for the purpose of effectuating the Sale Transaction,
                   then the Bidder must furnish written evidence reasonably acceptable to

98876980.21
                                           7
 Case 19-43090   Doc 110   Filed 12/20/19 Entered 12/20/19 15:40:13             Desc Main
                           Document      Page 8 of 28



                   the Debtor of approval of the submission of the Bid and consummation
                   of the Sale by the equity holder(s) of such Bidder.

                            (h)      Proof of Financial Ability to Perform: Each Bid must
                   not be conditioned on obtaining financing and must include written
                   evidence to allow the Debtor to reasonably conclude, in consultation
                   with the Consultation Parties, that the Bidder has the necessary financial
                   ability to (i) close the Sale on or before March 19, 2020 (the “Successful
                   Bid Closing Deadline”) and (ii) provide adequate assurance of future
                   performance under all contracts and leases to be assumed and assigned
                   in such Sale, in a form that will permit the immediate dissemination of
                   such evidence to the counterparties to such contracts and leases.

                            (i)    Regulatory and Third-Party Approvals: Each Bid must
                   (i) set forth each regulatory and third-party approval required for the
                   Bidder to consummate the Sale and own and operate the Assets and
                   perform under all contracts and leases to be assumed and assigned in
                   such Sale, and (ii) confirm that the Bidder, including its owners and
                   operators, could not be disqualified by any regulatory authority or third-
                   party from owning and operating the Assets and performing under all
                   contracts and leases to be assumed and assigned in such Sale.

                           (j)    Contingencies: No Bid may be conditioned on obtaining
                   financing or any internal authorizations, or on the outcome or review of
                   due diligence of the Assets.

                           (k)     Irrevocable: Each Bid must expressly provide that (i) the
                   Bidder is prepared to consummate the Sale Transaction set forth in the
                   Modified Purchase Agreement promptly following entry of the Sale
                   Order and satisfaction of the closing conditions (if any) set forth in the
                   Modified Purchase Agreement, and (ii) the offer reflected in such Bid
                   shall remain open and irrevocable until the conclusion of the Auction,
                   provided that if such Bid is accepted as the Successful Bid or the Backup
                   Bid, such Bid shall continue to remain open and irrevocable as provided
                   under “Closing the Auction; Successful Bidder” and “Backup Bidder”
                   below.

                           (l)    Patient Clinical Care: Each Bid must specify the terms
                   and conditions, if any, upon which the Bidder agrees to assume and
                   perform, or provide for the performance of, ongoing clinical support for
                   patients implanted with the Debtor’s Algovita medical device on or
                   prior to the Petition Date, including, but not limited to, personnel
                   headcount, geographic service area, product replacement, warranty
                   assumptions, and any terms and conditions limiting the expenses
                   associated with the ongoing clinical support.



98876980.21
                                          8
 Case 19-43090              Doc 110       Filed 12/20/19 Entered 12/20/19 15:40:13            Desc Main
                                          Document      Page 9 of 28



                                         (m)    As-is Where-is Basis: Each Bid must expressly provide
                                that the Assets are being purchased on an “as-is, where-is” basis and that
                                such Bidder is not relying on any representation or warranty from the
                                Debtor, its bankruptcy estate, or any other person or entity.

                                         (n)     Purchase Price Allocation: Each Bid must: (i) clearly
                                state which Assets the Bidder is agreeing to purchase and which
                                liabilities the Bidder is agreeing to assume and (ii) clearly set forth the
                                purchase price to be paid, including and identifying separately any cash
                                and non-cash components.

                                        (o)     Bid Deadline: Each Bid must be received by each of the
                                following parties, in writing, on or before February 24, 2020 at 5:00
                                p.m. (prevailing Central Time) or such earlier date as may be designated
                                by the Debtor (the “Bid Deadline”): (a) the Debtor, (i) Norton Rose
                                Fulbright US LLP (Attn: Ryan Manns), 2200 Ross Avenue, Suite 3600,
                                Dallas, Texas 75201-7932, ryan.manns@nortonrosefulbright.com,
                                (ii) Dorsey & Whitney, LLP (Attn: Laura Kalesnik), 300 Crescent
                                Court, Suite 400, Dallas, Texas 75201, kalesnik.laura@dorsey.com, (iii)
                                Stout Risius Ross Advisors, LLC (Attn: Michael Krakovsky), 10100
                                Santa Monica Boulevard, Suite 1050, Los Angeles, California 90067,
                                mkrakovsky@stout.com; (b) counsel for Oxford Finance LLC, (the
                                “Collateral Agent,” Greenberg Traurig, LLP (Attn: Shari Heyen and
                                David Eastlake) 1000 Louisiana Street, Suite 1700, Houston, Texas
                                77002, heyens@gtlaw.com and eastlaked@gtlaw.com; and (c) counsel
                                for the Official Committee of Unsecured Creditors (the “Committee,”
                                together with the Collateral Agent, the “Consultation Parties”), (i)
                                Barnes & Thornburg LLP (Attn: Connie Lahn and Peter Clark), 225
                                South Sixth Street, Suite 2800, Minneapolis, Minnesota,
                                connie.lahn@btlaw.com         and      peter.clark@btlaw.com,        and
                                (ii) Thompson & Knight LLP (Attn: Demetra Liggins), 811 Main Street,
                                Suite 2500, Houston, Texas 77002, demetra.liggins@tklaw.com. A Bid
                                received from a Bidder on or before the Bid Deadline that meets the
                                requirements set forth above for the applicable Assets shall constitute a
                                “Qualified Bid” for such Assets, and such Bidder shall constitute a
                                “Qualified Bidder” for such Assets. Notwithstanding anything to the
                                contrary in the Bidding Procedures, the Collateral Agent shall be
                                deemed a Qualified Bidder and shall be entitled to credit bid at any
                                Auction. The Debtor, in consultation with the Consultation Parties, may
                                extend the Bid Deadline.

 Auction                        The Debtor will conduct the Auction to determine the highest or
                                otherwise best Qualified Bid. 4 If only one Qualified Bid is received
                                with respect to all or a portion of the Assets, the Debtor may, in

         4
             For the avoidance of doubt, a Stalking Horse Bid is a Qualified Bid.

98876980.21
                                                            9
 Case 19-43090   Doc 110     Filed 12/20/19 Entered 12/20/19 15:40:13               Desc Main
                             Document      Page 10 of 28



                    consultation with the Consultation Parties, designate such Qualified Bid
                    as a Successful Bid. Only Qualified Bidders may participate in the
                    Auction. If the Debtor does not receive any Qualified Bids, the Debtor,
                    in consultation with the Consultation Parties, reserves the right to
                    determine if the Debtor will conduct an Auction.

                    The Auction shall take place on February 27, 2020 at 10:00 a.m.
                    (prevailing Central Time) at the offices of counsel for the Debtor,
                    Norton Rose Fulbright US LLP, 2200 Ross Avenue, Suite 3600, Dallas,
                    Texas 75201-7932, or such other place and time as determined by the
                    Debtor. The Auction shall be conducted according to the following
                    procedures:
                           (a) Only the Debtor, the Consultation Parties, any Qualified
                           Bidders, and/or other parties as the Debtor may determine to
                           include in its discretion, in each case along with its representatives
                           and advisors, shall be entitled to attend the Auction (such
                           attendance must be in person) and only Qualified Bidders will be
                           entitled to make any Overbids (as defined below) at the Auction.

                           (b) The Debtor and its advisors shall direct and preside over the
                           Auction, which shall be transcribed. Other than as expressly set
                           forth in the Bidding Procedures, the Debtor, in consultation with
                           the Consultation Parties, may conduct the Auction in the manner
                           it determines will result in the highest or otherwise best offer for
                           the Assets. At the start of the Auction, each Qualified Bidder
                           participating in the Auction must confirm that (a) it has not
                           engaged in any collusion with respect to the bidding or sale of any
                           of the Assets described in the Bidding Procedures, (b) it has
                           reviewed, understands, and accepts the Bidding Procedures, (c) it
                           has consented to the core jurisdiction of the Bankruptcy Court (as
                           described more fully below), and (d) its Qualified Bid is a good
                           faith bona fide offer that it intends to consummate if selected as
                           the Successful Bidder.

 Terms and          An “Overbid” is any bid made at the Auction, in accordance with the
 Announcement and   requirements set forth in the Bidding Procedures. To submit an Overbid,
 Consideration of   a Bidder must comply with the following conditions:
 Overbids
                            (a)    Minimum Overbid Increments: The initial Overbid, if
                    any, shall be not less than $100,000 (the “Minimum Overbid
                    Increment”), and each successive Overbid shall exceed the then-existing
                    Overbid by an incremental amount that is not less than the Minimum
                    Overbid Increment. The Debtor, in consultation with the Consultation
                    Parties, reserves the right to announce reductions or increases in the
                    Minimum Overbid Increment at any time during the Auction.



98876980.21
                                            10
 Case 19-43090     Doc 110     Filed 12/20/19 Entered 12/20/19 15:40:13              Desc Main
                               Document      Page 11 of 28



                              (b)     Remaining Terms are the Same as for Qualified Bids:
                       Except as may be provided in the Bidding Procedures, an Overbid at the
                       Auction must comply with the conditions for a Qualified Bid set forth
                       above, provided, however, that the Bid Deadline shall not apply. Any
                       Overbid must include, in addition to the amount and the form of
                       consideration of the Overbid, the Modified Purchase Agreement and a
                       comparison to the Form Purchase Agreement. Any Overbid shall be
                       irrevocable and shall remain open and binding on the Bidder in
                       accordance with these Bidding Procedures and the conditions for a
                       Qualified Bid.

                                (c)     Consideration of Overbids: The Debtor reserves the
                       right, in its reasonable business judgment and in consultation with the
                       Consultation Parties, to make one or more continuances of the Auction
                       to, among other things: facilitate discussions between the Debtor and
                       individual Qualified Bidders; allow individual Qualified Bidders to
                       consider how they wish to proceed; and give Qualified Bidders the
                       opportunity to provide the Debtor with additional evidence as the
                       Debtor may, in its reasonable business judgment and in consultation
                       with the Consultation Parties, require in order to show that such
                       Qualified Bidder has sufficient internal resources or non-contingent
                       debt and/or equity funding commitments, to consummate the proposed
                       Sale at the prevailing Overbid amount.

 Closing the           The Auction shall continue until there is only one Qualified Bid for such
 Auction; Successful   particular Assets that the Debtor determines in its reasonable business
 Bidder                judgment and after consultation with the Consultation Parties, (i) is the
                       highest or otherwise best Qualified Bid at the Auction and (ii) after
                       considering all relevant factors and potential alternatives, is in the best
                       interest of the Debtor’s estate. Thereafter, the Debtor, in consultation
                       with the Consultation Parties, shall select such Qualified Bid as the
                       overall highest or otherwise best Qualified Bid with respect to such
                       Assets (such Bid, the “Successful Bid,” and the Bidder submitting such
                       Successful Bid, the “Successful Bidder”).

                       Unless it is not reasonably practicable, prior to the closing of the
                       Auction, the Debtor and the Successful Bidder shall finalize definitive
                       documentation to implement the terms of the Successful Bid and, to the
                       extent applicable, cause such definitive documentation to be filed with
                       the Court.

                       Promptly following the Debtor’s selection of the Successful Bid and the
                       conclusion of the Auction, the Debtor shall announce the Successful Bid
                       and Successful Bidder and shall file with the Bankruptcy Court notice
                       of the Successful Bid and Successful Bidder.



98876980.21
                                              11
 Case 19-43090        Doc 110     Filed 12/20/19 Entered 12/20/19 15:40:13            Desc Main
                                  Document      Page 12 of 28



                          The Successful Bidder shall be required to keep the Successful Bid open
                          and irrevocable until the closing of the Sale Transaction contemplated
                          thereby.

 Closing with             Notwithstanding anything in the Bidding Procedures to the contrary, the
 Alternative Backup       Qualified Bid for any particular Assets that the Debtor determines in its
 Bidders                  reasonable business judgment and discretion, and in consultation with
                          the Consultation Parties, is the next highest or otherwise best Qualified
                          Bid at the Auction after the Successful Bid, will be designated as the
                          “Backup Bid” and the Bidder submitting such Backup Bid, the “Backup
                          Bidder.” The Backup Bidder shall be required to keep the Backup Bid
                          open and irrevocable until the earlier of March 30, 2020 at 5:00 p.m.
                          (prevailing Central Time) (the “Outside Backup Date”) or the closing of
                          the Sale Transaction with the Successful Bidder.

                          Following entry of the Sale Order, if the Successful Bidder fails to
                          consummate the Successful Bid on or before the Successful Bid Closing
                          Deadline (or such sufficient deadline as the Debtor establishes), the
                          Debtor may designate the Backup Bid to be the new Successful Bid and
                          the Backup Bidder to be the new Successful Bidder, and the Debtor will
                          be authorized, but not required, to consummate the Sale with the Backup
                          Bidder without further order of the Bankruptcy Court. In such case of
                          a breach or failure to perform by a Successful Bidder, such Successful
                          Bidder’s Good Faith Deposit shall be forfeited automatically without
                          further action by the Debtor. The Debtor specifically reserves the right
                          to seek all available damages and remedies, including specific
                          performance, from any defaulting Successful Bidder (including any
                          Backup Bidder designated as a Successful Bidder) in accordance with
                          the terms of the Bidding Procedures.

 Modification of          The Debtor, for the purpose of maximizing value for its estate from the
 Bidding and              sale process, may modify the Bidding Procedures and implement
 Auction Procedures       additional procedural rules for conducting the Auction. Specifically,
                          among other things, the Debtor may determine to select more than one
                          Successful Bid and more than one Successful Bidder (and/or more than
                          one Backup Bid and more than one Backup Bidder, in which event such
                          Backup Bids may provide for groupings of Assets that are different from
                          the groupings of Assets reflected in the Successful Bid) for separate
                          portions of the Assets.

         iii.   Potential Stalking Horse Bidder

         15.    The Debtor seeks authority, but not direction to select one or more Stalking Horse

Bidders in connection with the Auction. If a Stalking Horse Bidder is selected and subsequently

its Bid (the “Stalking Horse Bid”) is terminated by the Debtor in order to accept a Successful Bid,

98876980.21
                                                  12
 Case 19-43090        Doc 110       Filed 12/20/19 Entered 12/20/19 15:40:13           Desc Main
                                    Document      Page 13 of 28



the Debtor seeks the Court’s approval of (a) reimbursement of the Stalking Horse Bidder’s

reasonable out-of-pocket fees, costs, disbursements, and expenses incurred in connection with the

Sale Transaction contemplated by its Bid through the date of such termination, subject to a cap of

$250,000 (the “Expense Reimbursement”) and (b) cash payment of a break-up fee (the “Break-Up

Fee”) in an amount equal to 3.0% of the cash purchase price set forth in the Stalking Horse Bid

(the “Stalking Horse Protections”). The Stalking Horse Protections are a mandatory component of

the Stalking Horse Bidder’s Bid and, therefore, a necessary cost of preserving the value of the

Debtor’s estate. Accordingly, the Stalking Horse Protections are necessary to establish a “floor”

for the sale of the Assets and ultimately to encourage competitive bidding and realization of the

overall highest value, and otherwise best Qualified Bid, for the Assets. The Debtor’s agreement to

provide for Stalking Horse Protections may be made without further notice or order from this

Court.

C.       Proposed Notice Procedures

         16.   The Debtor proposes the following notice procedures to be implemented in

connection with the sale process.

         i.    Notice of Sale, Auction, and Sale Hearing

         17.   Within three (3) business days after the entry of the Bidding Procedures Order or

as soon as reasonably practicable thereafter (the “Mailing Date”), the Debtor shall serve a sale

notice, substantially in the form attached hereto as Exhibit C (the “Sale Notice”), together with

the Bidding Procedures Order, and the Bidding Procedures by first-class mail, postage prepaid, or,

for those parties who have consented to receive notice by the Electronic Case Files (“ECF”)

system, by ECF, upon (a) all parties that have been identified by the Debtor in good faith prior to

the entry of the Bidding Procedures Order as having the interest and ability to acquire all or part

of the Assets; (b) all entities known to have asserted any liens, claims, interests, and encumbrances

98876980.21
                                                 13
 Case 19-43090        Doc 110      Filed 12/20/19 Entered 12/20/19 15:40:13              Desc Main
                                   Document      Page 14 of 28



in or upon any of the Assets; and (c) the U.S. Trustee; provided, however, that to the extent email

addresses are available for any of the foregoing parties, such parties may be served by email.

         18.   In addition, within three (3) business days after the entry of the Bidding Procedures

Order or as soon as reasonably practicable thereafter, the Debtor shall serve the Sale Notice by

first-class mail, postage prepaid or, for those parties who have consented to receive notice by ECF

upon (a) the United States Internal Revenue Service; (b) all parties filing a notice of appearance

and requesting service the Chapter 11 Case; (c) all state and local taxing authorities in the states in

which the Debtor has tax liabilities; (d) the United States Securities and Exchange Commission;

(e) all counterparties to executory contracts and unexpired leases of the Debtor; (f) all state

attorneys general in states in which the Debtor conducts business; and (g) all other parties on the

Debtor’s mailing matrix (including the Stalking Horse Bidder). The Debtor requests that such

notice be deemed sufficient and proper notice of the Sale with respect to known interested parties.

         19.   Additionally, the Debtor will prepare and file a Form 8-K (affixing the Bidding

Procedures and Bidding Procedures Order to the Form 8-K) with the United States Securities

Exchange Commission to notify the Debtor’s shareholders of the Debtor’s sales process.

         20.   Notice by mail to all parties potentially interested in purchasing the Assets or

participating in the Auction is impracticable. As a result, pursuant to Bankruptcy Rules 2002 and

6004, the Debtor requests authority to publish a version of the Sale Notice modified for publication

in a national publication selected by the Debtor and its advisors on one occasion as soon as

reasonably practicable and will cause the Sale Notice to be posted on the Debtor’s case information

website at www.kccllc.net/nuvectra (the “Case Website”).

         ii.   Date, Time, Place, and Notice of Auction

         21.   The Auction, if any, shall take place on February 27, 2020 at 10:00 a.m. (prevailing

Central Time) at the offices of counsel for the Debtor, Norton Rose Fulbright US LLP, 2200 Ross

98876980.21
                                                  14
 Case 19-43090        Doc 110        Filed 12/20/19 Entered 12/20/19 15:40:13        Desc Main
                                     Document      Page 15 of 28



Avenue, Suite 3600, Dallas, Texas 75201-7932, or such other place and time as determined by the

Debtor.

         iii.   Notice of Successful Bidder

         22.    As soon as reasonably practicable after the conclusion of the Auction, the Debtor

shall post on the Case Website and file on the docket, but not serve, a notice identifying any

Successful Bidder (the “Post-Auction Notice”), substantially in the form attached hereto as

Exhibit D. Furthermore, the Debtor will also file a Form 8-K which will attach the Post-Auction

Notice to notify its shareholders.

         iv.    Date, Time, and Place of Sale Hearing

         23.    The Sale Hearing shall be conducted by the Court on March 12, 2020 at 10:00 a.m.

(prevailing Central Time) or such other date as the Court is available and may, in accordance with

the Bidding Procedures Order, be adjourned or rescheduled with notice. At the Sale Hearing, the

Debtor will seek Court approval of the Successful Bid and the Backup Bid (if any). Unless the

Court orders otherwise, the Sale Hearing shall be an evidentiary hearing on matters relating to the

Sale. In the event that the Successful Bidder cannot or refuses to consummate the Sale, the Debtor

may designate the Backup Bidder as the new Successful Bidder and the Debtor shall be authorized,

but not required, to consummate the Backup Bid with the Backup Bidder without further order of

the Court. Without further order of the Court, in the event the Successful Bidder cannot or refuses

to consummate the Sale through no fault of the Debtor, the Good Faith Deposit of the Successful

Bidder shall be released automatically to the Debtor.

         v.     Objection Deadline

         24.    All objections, if any, to the proceedings of the Auction, the Sale, the Successful

Bidder’s Modified Purchase Agreement, the Proposed Sale Order, the identity of the Successful

Bidder and its ability to provide adequate assurance of future performance under section 365 of

98876980.21
                                                15
 Case 19-43090              Doc 110     Filed 12/20/19 Entered 12/20/19 15:40:13             Desc Main
                                        Document      Page 16 of 28



the Bankruptcy Code, or entry of the Sale Order (collectively, the “Objections”) must be filed by

5:00 p.m. (prevailing Central Time) on March 5, 2020 (the “Objection Deadline”) and served on

(a) the Debtor, (i) Norton Rose Fulbright US LLP (Attn: Ryan Manns), 2200 Ross Avenue, Suite

3600, Dallas, Texas 75201-7932, ryan.manns@nortonrosefulbright.com, (ii) Dorsey & Whitney,

LLP (Attn: Laura Kalesnik), 300 Crescent Court, Suite 400, Dallas, Texas 75201,

kalesnik.laura@dorsey.com, (iii) Stout Risius Ross Advisors, LLC (Attn: Michael Krakovsky),

10100         Santa     Monica     Boulevard,    Suite        1050,   Los   Angeles,   California   90067,

mkrakovsky@stout.com; (b) counsel for Oxford Finance LLC, the Collateral Agent, Greenberg

Traurig, LLP (Attn: Shari Heyen and David Eastlake) 1000 Louisiana Street, Suite 1700, Houston,

Texas 77002, heyens@gtlaw.com and eastlaked@gtlaw.com; (c) counsel for the Official

Committee of Unsecured Creditors, (i) Barnes & Thornburg LLP (Attn: Connie Lahn and Peter

Clark), 225 South Sixth Street, Suite 2800, Minneapolis, Minnesota, connie.lahn@btlaw.com and

peter.clark@btlaw.com, and (ii) Thompson & Knight LLP (Attn: Demetra Liggins), 811 Main

Street, Suite 2500, Houston, Texas 77002, demetra.liggins@tklaw.com; and (d) the Office of the

United States Trustee, U.S. Department of Justice (Attn: Marc Salitore), 110 N. College Avenue,

Suite 300, Tyler, Texas 75702, marc.f.salitore@usdoj.gov (collectively, the “Objection

Recipients”).

         25.          All replies to any Objections must be filed by 5:00 p.m. (prevailing Central Time)

March 11, 2020 (the “Reply Deadline”).

         26.          Any party failing to timely file an Objection by the Objection Deadline will be

forever barred from objecting and will be deemed to have consented to any Sale, including the

transfer of the Debtor’s right, title, and interest in, to, and under the Assets, free and clear of any

and all Interests in accordance with a final purchase agreement for any Sale.



98876980.21
                                                         16
    Case 19-43090       Doc 110       Filed 12/20/19 Entered 12/20/19 15:40:13                    Desc Main
                                      Document      Page 17 of 28



D.        Assumption and Assignment Procedures

          27.    The Debtor proposes the procedures set forth below for notifying counterparties to

executory contracts and unexpired leases of proposed cure amounts in the event the Debtor decides

to assume and assign such contracts or leases.

          ii.    Notice of Proposed Cure Costs

          28.    Within three (3) business days after the entry of the Bidding Procedures Order or

as soon as reasonably practicable thereafter (the “Cure Cost Service Date”), the Debtor shall file

with the Court, and post on the Case Website, a notice, substantially in the form attached hereto

as Exhibit E (the “Notice of Proposed Cure Costs”), and, included therewith, a list (collectively,

the “Contracts List”) that specifies (a) all of the Debtor’s executory contracts and unexpired leases

(the “Contracts”) and (b) the proposed amount necessary, if any, to cure all monetary defaults, if

any, under each Contract (the “Cure Costs”). 5 If no Cure Cost is listed on the Contracts List for a

Contract, the Debtor believes that there is no Cure Cost for such Contract, as of the date of such

notice.

          29.    The Debtor shall serve, via first class mail, the Notice of Proposed Cure Costs,

without the Contracts List, which shall include (a) instructions regarding how to view the Contracts

List on the Case Website (the “Contract Instructions”), (b) information necessary and appropriate

to provide notice of the relevant proposed assumption and assignment of Contract(s) and rights

thereunder, (c) Cure Costs, if any, and (d) the procedures for objecting thereto (clauses (b)–(d)

collectively, the “Necessary Notice Information”) on all named counterparties to the Contracts.

The Debtor shall serve, via first class mail, a modified version of the Notice of Proposed Cure

Costs that contains the Contract Instructions and Necessary Notice Information on all parties


5
         The failure by the Debtor to list a contract on the Contract List shall not be deemed an admission by the
Debtor that such contract is not executory and therefore not subject to assumption and assignment.

98876980.21
                                                       17
 Case 19-43090        Doc 110     Filed 12/20/19 Entered 12/20/19 15:40:13            Desc Main
                                  Document      Page 18 of 28



required by Bankruptcy Rule 2002. Service as set forth herein shall be deemed proper, due, timely,

good, and sufficient notice and no other or further notice is necessary.

         30.    A counterparty to a Contract listed on the Notice of Proposed Cure Costs may file

an objection (a “Cure Cost Objection”) if such objection is to the proposed or lack of Cure Costs

for such Contract. All Cure Cost Objections must (a) state, with specificity, the legal and factual

basis for the objection as well as what Cure Costs are required by the counterparty, if any,

(b) include appropriate documentation in support thereof, and (c) be filed and served on the

Objection Recipients no later than the Objection Deadline.

         31.    If a counterparty to a Contract files a Cure Cost Objection in a manner that is

consistent with the requirements set forth above, and the parties are unable to consensually resolve

the dispute prior to the Sale Hearing, the amount to be paid or reserved with respect to such

objection will be determined at the Sale Hearing, such later date that the Debtor determines in its

discretion, or such other date determined by this Court.

         iii.   Notice of Designated Contracts

         32.    After the conclusion of the Auction, the Debtor shall post on the Case Website and

file on the docket, but not serve, a list of the executory contracts and unexpired leases that the

Successful Bidder and the Backup Bidder, if any, seek to have assumed and assigned (collectively,

the “Designated Contracts”). If a counterparty to a Designated Contract objects to the assignment

of a Designated Contract (other than on account of the amount of the proposed Cure Costs) or

whether the Successful Bidder or the Backup Bidder, as the case may be, can provide adequate

assurance of future performance, that counterparty must file an adequate assurance objection (the

“Adequate Assurance Objections”) on or before the Objection Deadline. If the Adequate

Assurance Objections are not resolved prior to the Sale Hearing, such objections shall be



98876980.21
                                                 18
 Case 19-43090        Doc 110      Filed 12/20/19 Entered 12/20/19 15:40:13               Desc Main
                                   Document      Page 19 of 28



adjudicated at the Sale Hearing, such later date that the Debtor determines in its discretion, or such

other date determined by this Court.

         iv.    Additional Procedures

         33.    If the counterparty to a Designated Contract does not file a Cure Cost Objection or

an Objection in a manner that is consistent with the requirements set forth above, such counterparty

will be deemed to have consented to the assumption and assignment of the Designated Contract to

a Successful Bidder or Back-Up Bidder, as the case may be, as an Acquired Contract (as defined

below), notwithstanding any provision or other restriction on assumption or assignment in the

Designated Contract or any other document, and shall be forever barred from asserting any

objection with regard to such assumption and assignment.

         34.    The inclusion of a Designated Contract on the Notice of Proposed Cure Costs shall

not (a) obligate the Debtor to assume any Designated Contract listed thereon or the Successful

Bidder or Backup Bidder, as the case may be, to take assignment of such Contract or (b) constitute

any admission or agreement of the Debtor that such Contract is an executory contract or unexpired

lease. Only those Contracts that are included on a schedule of Acquired Contracts attached to the

final purchase agreement with the final Successful Bidder (each, an “Acquired Contract”) will be

assumed and assigned to the Successful Bidder.

                                            ARGUMENT

A.       Approval of the Sale Is Warranted under Bankruptcy Code Section 363(b).

         35.    Section 363(b)(1) of the Bankruptcy Code provides that “[t]he trustee, after notice

and a hearing, may use, sell, or lease, other than in the ordinary course of business, property of the

estate.” Courts in this Circuit and others, in applying this section, have required that the sale of a

debtor’s assets be based upon the sound business judgment of the debtor. See Institutional

Creditors of Cont’l Air Lines, Inc. v. Cont’l Air Lines, Inc., et al. (In re Cont’l Air Lines, Inc.), 780

98876980.21
                                                   19
 Case 19-43090        Doc 110     Filed 12/20/19 Entered 12/20/19 15:40:13              Desc Main
                                  Document      Page 20 of 28



F.2d 1223, 1226 (5th Cir. 1986) (“[F]or a debtor-in-possession or trustee to satisfy its fiduciary

duty to the debtor, creditors and equity holders, there must be some articulated business

justification for using, selling, or leasing the property outside the ordinary course of business.”);

see also ASARCO, Inc. v. Elliott Mgmt. (In re ASARCO, LLC), 650 F.3d 593, 601 (5th Cir. 2011);

In re Cowin, No. 13-30984, 2014 WL 1168714, at *38 (Bankr. S.D. Tex. Mar. 21, 2014); West v.

Flores (In re St. Marie Clinic PA), No. 10-70802, 2013 WL 5221055, at *9 (Bankr. S.D. Tex.

Sept. 17, 2013); In re Particle Drilling Techs., Inc., No. 09-33744, 2009 WL 2382030, at *2

(Bankr. S.D. Tex. July 29, 2009); In re San Jacinto Glass Indus., Inc., 93 B.R. 934, 944 (Bankr.

S.D. Tex. 1988).

         36.   Once the Debtor articulates a valid business justification, the business judgment

rule “is a presumption that in making the business decision the directors of a corporation acted on

an informed basis, in good faith and in the honest belief that the action was in the best interests of

the company.” In re S.N.A. Nut Co., 186 B.R. 98, 102 (Bankr. N.D. Ill. 1995) (quoting Smith v.

Van Gorkom, 488 A.2d 858, 872 (Del. 1985), rev’d on other grounds); see also In re Integrated

Res., Inc., 147 B.R. 650, 656 (Bankr. S.D.N.Y. 1992); Committee of Asbestos-related Litigants v.

Johns-Manville Corp. (In re Johns-Manville Corp.), 60 B.R. 612, 615–16 (Bankr. S.D.N.Y. 1986)

(“. . . a presumption of reasonableness attaches to a Debtor’s management decisions.”).

         37.   The Debtor has sound business justifications for implementing a sales process for

the sale of the Assets. The Debtor does not have sufficient liquidity to remain in bankruptcy for

an extended period of time and must sell the Assets.

         38.   In the exercise of its business judgment, the Debtor has concluded that

implementing a sale process on the terms set forth in the Bidding Procedures will provide the

Debtor an opportunity to obtain the best offer for the Assets. As discussed above, the Bidding



98876980.21
                                                 20
 Case 19-43090        Doc 110     Filed 12/20/19 Entered 12/20/19 15:40:13              Desc Main
                                  Document      Page 21 of 28



Procedures are appropriate under sections 105 and 363 of the Bankruptcy Code to ensure that the

sales process is fair and reasonable and will yield the best offer for its estate and creditors. The

currently proposed Bidding Procedures will establish parameters pursuant to which the value of

the Assets may be fully tested at the Auction and ensuing Sale Hearing. Such procedures will

increase the likelihood that the Debtor receives highest or otherwise best offer for the Assets

because it will ensure a competitive and fair bidding process that will encourage participation by

financially capable bidders who demonstrate the ability to consummate such a transaction.

         39.   The Debtor has put limited (if any) constraints on the ability of prospective

purchasers to bid on the Assets, and instead has encouraged bid flexibility by, inter alia, allowing

the Debtor to consider all competing offers—including offers for all or some Assets—and to select,

in its reasonable business judgment, the highest or otherwise best offer for the Assets. The Bidding

Procedures also provide potential bidders with sufficient notice and an opportunity to acquire

information necessary to submit a timely and informed bid. Further, the Debtor has instituted

mechanisms to ensure an open and robust bidding process at the Auction.

         40.   The Debtor believes that the sale process conducted in accordance with the Bidding

Procedures will allow it to receive the highest or otherwise best offer for the Assets while

preserving the Debtor’s ability to seek confirmation of a plan to the extent that the sales process

does not yield results.

         41.   The Debtor also meets the additional requirements necessary to approve a sale

under section 363 of the Bankruptcy Code. As stated herein, the Debtor will provide adequate

notice of the Sale to interested parties, and the Debtor believes that the notice procedures described

herein are reasonable and adequate under the circumstances. Additionally, the Debtor will enter

into a purchase agreement only after a substantial and deliberate effort to market the Assets.



98876980.21
                                                 21
 Case 19-43090        Doc 110      Filed 12/20/19 Entered 12/20/19 15:40:13              Desc Main
                                   Document      Page 22 of 28



Accordingly, the Debtor submits that it is a valid exercise of its business judgment to seek the

relief requested by this Motion.

         42.   Accordingly, for all of the foregoing reasons, the Debtor believes that the Bidding

Procedures (a) will encourage robust bidding for the Assets, (b) are consistent with other

procedures previously approved by courts in this District, and (c) are appropriate under the relevant

standards governing auction proceedings and bidding incentives in bankruptcy proceedings, and

should be approved.

B.       The Proposed Sale Satisfies the Requirements of Bankruptcy Code Section 363(f) for
         a Sale Free and Clear of Interests.

         43.   Section 363(f) of the Bankruptcy Code provides that a sale of encumbered property

“free and clear of any interest” is permissible if “applicable non-bankruptcy law permits sale of

such property free and clear of such interest,” entities holding interests in the property consent to

the sale, “such interest is a lien and the price at which such property is to be sold is greater than

the aggregate value of all liens on such property, such interest is in bona fide dispute, or such entity

could be compelled, in a legal or equitable proceeding, to accept a money satisfaction of such

interest.”

         44.   Section 363(f) is drafted in the disjunctive. As such, it is necessary to meet only

one of these five conditions. Because a Qualified Bid must be sufficient to satisfy the pre-

bankruptcy secured claims (as well as any post-bankruptcy financing that the Debtor receives), the

Debtor believes that it will be able to demonstrate at the Sale Hearing satisfaction of the

requirements of section 363(f). Additionally, the Debtor may sell the Assets free and clear of any

other interests under section 363(f)(5) because the liens on any Assets sold will attach to the

proceeds of such a sale and entities holding such interests could be compelled to accept money




98876980.21
                                                  22
 Case 19-43090        Doc 110     Filed 12/20/19 Entered 12/20/19 15:40:13             Desc Main
                                  Document      Page 23 of 28



satisfaction in legal or equitable proceedings. Accordingly, pursuant to section 363, the Debtor

may sell the Assets free and clear of all liens, claims, and encumbrances.

         45.   A debtor should be authorized to sell assets out of the ordinary course of business

pursuant to Bankruptcy Code section 363 and prior to obtaining a confirmed plan or reorganization

if it demonstrates a sound business purpose for doing so. See, e.g., Committee of Equity Security

Holders v. Lionel Corp. (In re Lionel Corp.), 722 F.2d 1063 (2d Cir. 1983); see also In re Gulf Oil

Corp., 404 B.R. 407 (Bankr. S.D. Tex. 2009). Factors considered in approving a sale outside of

plan include (i) the business justification, (ii) the amount of elapsed time since the filing date,

(iii) whether the proposed bid procedures facilitate competitive bidding, (iv) whether the assets

have been aggressively marketed, (v) the likelihood that a plan will be confirmed in the near future,

(vi) the effect of disposition on the future plan, and (vii) whether the assets are increasing or

decreasing in value. Id.

         46.   The Debtor requests that the Court approve the sale of the Assets free and clear of

all liens, claims, and encumbrances. In evaluating such a sale, a court must balance the need for

flexibility with the concern of affected creditors. In re Terrace Gardens Park P’ship, 96 B.R. 707,

715 (Bankr. W.D. Tex. 1989). The Court must also determine that creditors’ lien rights are

adequately protected and that the offered price is the highest price and/or best terms obtainable

under the circumstances in the particular case. Id.; In re Beker Indus. Corp., 63 B.R. 474, 477–78

(Bankr. S.D.N.Y. 1986).

         47.   The Debtor maintains that one of the five subsections of section 363(f) will be

satisfied and, therefore, the Debtor may sell the Assets free and clear of all liens, claims, and

encumbrances. Specifically, the Debtor submits that any such lien, claim, or encumbrance will be

adequately protected by attachment to the net proceeds of the sale, subject to any claims and



98876980.21
                                                 23
 Case 19-43090        Doc 110     Filed 12/20/19 Entered 12/20/19 15:40:13              Desc Main
                                  Document      Page 24 of 28



defenses the Debtor may possess with respect thereto and/or the Debtor will obtain the consent of

the party holding the lien, claim or encumbrance. Accordingly, the Debtor requests that the Assets

be sold to the Successful Bidder free and clear of all liens, claims, and encumbrances, with such

liens, claims, and encumbrances attaching to the proceeds of the sale of the Assets

C.       Notice of the Auction and Sale Hearing Is Reasonable and Appropriate.

         48.   The Debtor submits that the Sale Notice as set forth above, along with any

publication of the Sale Notice as described herein above on one occasion on the Mailing Date or

as soon as reasonably practicable thereafter is reasonable and appropriate and will be adequate to

ensure that all interested parties have the opportunity to bid on the Assets, and/or object to the

proposed sale of the Assets. Accordingly, the Debtor submits that the foregoing method of notice

is reasonable under the circumstances.

D.       Assumption and Assignment of Executory Contracts and Unexpired Leases Should
         Be Authorized.

         49.   Section 365(a) of the Bankruptcy Code provides, in pertinent part, that a debtor in

possession, “subject to the court’s approval, may assume or reject any executory contract or

unexpired lease of the debtor.” Courts evaluate a decision to reject an executory contract or

unexpired lease under the “business judgment” standard. See Richmond Leasing Co. v. Capital

Bank, N.A., 762 F.2d 1303, 1309 (5th Cir. 1985) (“It is well established that the question whether

a lease should be rejected is one of business judgment”) (internal quotations omitted); see also

Lifemark Hospitals, Inc. v. Liljeberg Enters., Inc. (In re Liljeberg Enters., Inc.), 304 F.3d 410, 438

(5th Cir. 2002); NLRB v. Bildisco (In re Bildisco), 682 F.2d 72, 79 (3d Cir. 1982) (“The usual test

for rejection of an executory contract is simply whether rejection would benefit the estate, the

‘business judgment’ test.”).




98876980.21
                                                 24
 Case 19-43090        Doc 110     Filed 12/20/19 Entered 12/20/19 15:40:13             Desc Main
                                  Document      Page 25 of 28



         50.   The standard is satisfied if the debtor determines in its business judgment that the

rejection of the contract or lease would benefit the estate. See In re Pisces Energy, LLC, No. 09-

36591-H5-11, 2009 WL 7227880, at *6 (Bankr. S.D. Tex. Dec. 21, 2009) (citing Lubrizol Enters.,

Inc. v. Richmond Metal Finishers, Inc., 756 F.2d 1043, 1046–47 (4th Cir. 1985)); In re MPF

Holding U.S. LLS, No. 08-36084, 2013 WL 3197658, at *9 (Bankr. S.D. Tex. June 21, 2013);

Sharon Steel Corp. v. Nat’l Fuel Gas Distribution Corp. (In re Sharon Steel Corp.), 872 F.2d 36,

40 (3d Cir. 1989). The business judgment standard mandates that a court approve a trustee’s

business decision unless the decision is the product of bad faith, whim or caprice. In re Pisces

Energy, 2009 WL 7227880, at *6; In re Pilgrim’s Pride Corp., 403 B.R. 413, 422 (Bankr. N.D.

Tex. 2009); Summit Land Co. v. Allen (In re Summit Land Co.), 13 B.R. 310, 315 (Bankr. D. Utah

1981) (absent extraordinary circumstances, court approval of a debtor’s decision to assume or

reject an executory contract “should be granted as a matter of course”). If the trustee’s or debtor’s

business judgment has been reasonably exercised, a court should approve the assumption or

rejection of an unexpired lease or executory contract. See, e.g., Richmond Leasing, 762 F.2d at

1309; In re Idearc Inc., 423 B.R. 138, 162 (Bankr. N.D. Tex. 2009), aff’d, 662 F.3d 315 (5th Cir.

2011) (“In the absence of a showing of bad faith or an abuse of business discretion, the debtor’s

business judgment will not be altered”).

         51.   Rejection under section 365 of the Bankruptcy Code is intended to enable the debtor

to relieve its estate from burdensome and unprofitable contracts. Stewart Title Guar. Co. v. Old

Republic Nat’l Ins. Co., 83 F.3d 735, 741 (5th Cir. 1996) (“[Section 365] allows a trustee to relieve

the bankruptcy estate of burdensome agreements which have not been completely performed”)

(quoting In re Murexco Petroleum, Inc., 15 F.3d 60, 62 (5th Cir. 1994)).




98876980.21
                                                 25
 Case 19-43090        Doc 110     Filed 12/20/19 Entered 12/20/19 15:40:13             Desc Main
                                  Document      Page 26 of 28



         52.   To facilitate and effect the proposed Sale, the Debtor requests approval of the

assumption and assignment of any Acquired Contracts to any Successful Bidder under section 365.

The Debtor further requests that the Sale Order provide that the Acquired Contracts will be

transferred to, and remain in full force and effect for the benefit of, the Successful Bidder,

notwithstanding any provisions in the Acquired Contracts, including those described in sections

365(b)(2) and (f)(1) and (3) that prohibit such assignment.

         53.   Any Successful Bidder must (a) submit evidence sufficient to demonstrate its

financial wherewithal and ability to consummate the Sale, including the assumption of the

Acquired Contracts at the closing of the Sale and (b) provide adequate assurance of future

performance in connection with any assigned executory contracts and leases, in a form that will

permit the immediate dissemination of such evidence to the counterparties to such contracts and

leases. Furthermore, to the extent that any defaults exist under any executory contract or unexpired

lease that is to be assumed and assigned in connection with the sale of the Assets, the Successful

Bidder will cure any such default prior to such assumption and assignment.

         54.   The Debtor will present facts at the Sale Hearing to demonstrate the financial

credibility, willingness, and ability of the Successful Bidder to perform under the Acquired

Contracts. The Sale Hearing thus will afford the Court and other interested parties the opportunity

to evaluate the ability of the Successful Bidder to provide adequate assurance of future

performance under the Acquired Contracts, as required under section 365(b)(1)(C). Further, as set

forth above, the Debtor will give notice to all parties to the Acquired Contracts of its intention to

assume the Acquired Contracts and what the Debtor believes are the Cure Costs.

         55.   Accordingly, the Debtor submits that implementation of the proposed Assumption

and Assignment Procedures is appropriate in these cases. The Court therefore should have a



98876980.21
                                                 26
 Case 19-43090        Doc 110      Filed 12/20/19 Entered 12/20/19 15:40:13               Desc Main
                                   Document      Page 27 of 28



sufficient basis to authorize the Debtor to reject or assume and assign contracts as will be set forth

in the Successful Bidder’s purchase agreement.

E.       Request for Relief Pursuant to Bankruptcy Rules 6004(h) and 6006(d)

         56.    Bankruptcy Rule 6004(h) provides that an “order authorizing the use, sale, or lease

of property . . . is stayed until the expiration of 14 days after entry of the order, unless the court

orders otherwise.” Bankruptcy Rule 6006(d) further provides that an “order authorizing the trustee

to assign an executory contract or unexpired lease under § 365(f) is stayed until the expiration of

14 days after the entry of the order, unless the court orders otherwise.”.

         57.    The Debtor believes that any Sale should be consummated as soon as practicable

to preserve and maximize value. Accordingly, the Debtor requests that any Sale Order approving

the sale of the Assets and the assumption and assignment of the Designated Contracts be effective

immediately upon entry of such order and that the fourteen-day stay under Bankruptcy Rules

6004(h) and 6006(d) be waived.

                                  RESERVATION OF RIGHTS
         58.    Except as otherwise provided in the Form Purchase Agreement, the Bidding

Procedures, or the Bidding Procedures Order, the Debtor further reserves the right, in its reasonable

business judgment and in consultation with the Consultation Parties to: (a) determine which

bidders are Qualified Bidders; (b) determine which Bids are Qualified Bids; (c) determine which

Qualified Bid is the highest or otherwise best offer and which is the next highest or otherwise best

offer; (d) reject, at any time prior to the closing of the Auction or, if no Auction is held, at any time

prior to entry of the Sale Order, any Bid that is (i) inadequate or insufficient, (ii) not in conformity

with the requirements of the Bidding Procedures or the requirements of the Bankruptcy Code, or

(iii) contrary to the best interests of the Debtor and its estate; (e) waive terms and conditions set

forth in the Bidding Procedures with respect to all potential bidders; (f) continue or cancel the

98876980.21
                                                   27
 Case 19-43090        Doc 110     Filed 12/20/19 Entered 12/20/19 15:40:13                Desc Main
                                  Document      Page 28 of 28



Auction and/or Sale Hearing in open court, or by filing a notice on the docket of the Chapter 11

Case, without further notice; and (g) modify the Bidding Procedures and implement additional

procedural rules for conducting the Auction so long as such modifications or rules are not

inconsistent in any material respect with the Bankruptcy Code, the Bidding Procedures Order, or

any other order of the Court.

                                              NOTICE
         59.    The Debtor will provide notice of the Motion to: (a) the U.S. Trustee; (b) the holders

of the 20 largest unsecured claims against the Debtor; (c) the United States Attorney’s Office for

the Eastern District of Texas; (d) the Internal Revenue Service; (e) counsel to the prepetition

lenders Oxford Finance LLC and Silicon Valley Bank; (f) counsel to the Official Committee of

Unsecured Creditors; (g) the state attorneys general for states in which the Debtor conducts

business; (h) the Securities and Exchange Commission; (i) the applicable taxing authorities; and

(j) any party that has requested notice pursuant to Bankruptcy Rule 2002.

         WHEREFORE, the Debtor respectfully requests that the Court grant the relief requested
herein and such other and further relief as the Court may deem just and proper.
 Dated: December 20, 2019                 Respectfully Submitted,

                                          NORTON ROSE FULBRIGHT US LLP

                                          By: /s/ Ryan E. Manns
                                          Ryan E. Manns (Texas Bar No. 24041391)
                                          Toby L. Gerber (Texas Bar No. 07813700)
                                          Laura L. Smith (Texas Bar No. 24066039)
                                          Shivani P. Shah (Texas Bar No. 24102710)
                                          2200 Ross Avenue, Suite 3600
                                          Dallas, Texas 75201
                                          Telephone: (214) 855-8000
                                          Facsimile: (214) 855-8200
                                          Email: ryan.manns@nortonrosefulbright.com
                                          toby.gerber@nortonrosefulbright.com
                                          laura.smith@nortonrosefulbright.com
                                                   shivani.shah@nortonrosefulbright.com

                                          Proposed Counsel for the Debtor and Debtor in Possession


98876980.21
                                                 28
